Citation Nr: 1625244	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-43 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection of hearing loss.

2. Entitlement to service connection of tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965 and from March 1965 to March 1968 in the Signal Corps of the United States Army.  The Veteran also served in the United States Army Reserve for many years after his discharge from active service.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via video teleconference.  A transcript of the hearing has been associated with the claims file.  The Veteran also previously had a hearing before a Decision Review Officer (DRO), prior to the certification of this case to the Board.  A copy of the transcript of that hearing has also been associated with the claims file.  

The Board recognizes that additional evidence has been filed in this case since the RO last adjudicated these claims.  However, the Veteran waived consideration of this evidence by the agency of original jurisdiction in a June 2016 letter, associated with the claims file. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran's did not have hearing loss as described by 38 C.F.R. § 3.385 when he exited active duty service.

2. It is less likely than not that the Veteran's current hearing loss is causally or etiologically related to his active service.

3. It is less likely than not that the Veteran's tinnitus began while he was in-service.

4. It is less likely than not that the Veteran's tinnitus is causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2. The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran and his representative have alleged no complaints with regard to notice and the duty to assist.  In an October 2010 statement, the Veteran said that he did not understand VA laws and did not know if any mistakes were made on the part of VA.  VA actions in this regard will be explained below.  

As was stated above, the Veteran testified on these issues during a January 2016 hearing held by the undersigned.  With respect to that hearing, and the DRO hearing discussed above, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge or DRO who chairs a hearing must fully explain the issues, and they must suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In this case, the Board finds that both the DRO and the undersigned fully explained the issues on appeal during the Veteran's hearings.  Likewise, both the DRO and the undersigned explained why the Veteran's application for service connection had been previously denied, thus informing the Veteran of the kind of evidence necessary to aide in the substantiation of his claim.  Further, the undersigned laid out the elements of service connection and specifically solicited the Veteran to obtain any opinions on the question of a connection between the Veteran's service and his disabilities.  As such, the Board finds that both the DRO and the undersigned satisfied their duties in conducting the Veteran's hearings, consistent with Bryant.  Therefore, the Board may continue to a decision in this case.  

II. Analysis

The Veteran's Contentions
Here the Veteran claims service connection for hearing loss and tinnitus.  In a statement of October 2010, the Veteran did not understand what the audiologist meant when asked if he saw combat.  He requests that he be reimbursed for hearing aids he had to purchase and requests disability compensation.  

In the Veteran's notice of disagreement, he disagrees with the December 2006 VA audiologist's assessment of hearing loss and tinnitus.  He noted that he served as an 11B Infantry Basic Training Instructor and believes this plus his 27 years of military service in combat and as an instructor caused his disabilities.  During his hearing before the Board, he detailed additional duty stations and positions, including his job to maintain communications during field exercises and as a switchboard operator.  He felt his hearing on the right was worse than the left because he was a right-handed shooter.  He described in detail his movements when stationed in Vietnam and the area.  He also stated that his hearing loss and tinnitus started in service and got worse in 2007.  


Applicable Laws and Regulations
Service connection may be granted when the record shows the existence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303(d).  However, in cases of claims for hearing loss, a "current disability," for the purposes of service connection, exists only when the auditory threshold in any of the tested frequencies (500, 1000, 2000, 3000, 4000 Hertz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, in deciding these claims, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay evidence is competent only if it is provided by a person who has knowledge of the facts or circumstances and it conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  As such, the Veteran is not competent to opine on the causes or interrelations of his disabilities, as those matters cannot be observed by a lay person and require medical training and expertise.

Finally, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis
Turning to the evidence in this case, the Board notes at the outset that when the Veteran exited active duty service in March of 1968, he was provided a separation examination.  During this examination, the Veteran explicitly denied any hearing loss or ear problems of any kind.  Moreover, an audiological examination of the Veteran showed the following:

Exam Date: March 1968
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
-5
-5
-5
N/A
35
5
N/A
Left Ear
-5
0
0
N/A
10
1
N/A
 
The next audiological examination in the record dates from February 1982, while the Veteran was in reserve service.  This examination showed significantly more measurable hearing loss, as follows:  Inconsistency here between 2/82 record and the 9/05 exam.  

Exam Date: September 2005
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
20
25
20
55
45
33
N/A
Left Ear
15
15
15
15
15
15
N/A

Similar, and progressively worsening, audiological findings can be found in examinations dating from December 2006, April 2008, December 2010, September 2013, February 2014, and February 2016.  Moreover, the record also includes lay statements from the Veteran's spouse and one of the Veteran's coworkers, both of which detail their observations that the Veteran does experience hearing loss.  

With respect to the Veteran's tinnitus, the Board notes that the first mention of tinnitus in the Veteran's medical records came in January 1994, at which time the Veteran's treating doctor noted that the Veteran had experienced tinnitus for "a few years".  Then, in December 2006, the Veteran denied experiencing any tinnitus while being examined by a treating doctor.  The Veteran has disputed the veracity of this report in his hearing testimony.  Finally, in April 2008 the Veteran reported that he was experiencing tinnitus, and that he believed his tinnitus had onset while he was in-service.  

With respect to the etiology of these disabilities, the Veteran has contended in several written statements, as well as his hearing testimony, that both his hearing loss and tinnitus were caused by the loud noises to which he was exposed during his active duty service.  According to the Veteran's testimony, he believes that his disabilities are a result of the loud noises he was exposed to both during combat and as a result of his work in the Signal Corps of the U.S. Army.  Furthermore, the Veteran testified that both disabilities began while he was in-service but that he did not seek treatment for them until many years later.

Clinically, the first evidence on the etiology of these disabilities came as part of the April 2008 VA medical examination.  After this examination, the examiner stated his opinion that it was less than likely that the Veteran's hearing loss and tinnitus were caused by his active military service.  In support of this conclusion, the examiner noted that the Veteran's hearing was largely normal upon his separation from service.  The examiner also noted the Veteran's long period of reserve service, and he noted that "reserve duty medical records dated from 1982 to 1994 show a gradual progression of high frequency hearing loss bilaterally."  This evidence led the examiner to conclude that the Veteran's "current significant hearing loss began sometime after released from active military duty."

When the Veteran's hearing was examined by a private audiologist in December 2010, the examiner documented appreciable hearing loss.  The examiner then stated that it was impossible to discern what of the Veteran's hearing loss was due to his service.  However, it should be noted that there is no evidence in this record to indicate that this examiner was able to review the Veteran's service treatment records.  

The Veteran was then next examined in September 2013.  At this time, the examiner also documented significant hearing loss, and the Veteran again endorsed tinnitus.  After the examination, the examiner stated his opinion that these disabilities were not caused by, or a result of, any event in the Veteran's active service.  To support this conclusion, the examiner again relied upon the Veteran's separation examination and the Veteran's documented history of declining hearing while in reserve service.  Similar findings, conclusions, and rationales were reached by the February 2014 examiner as well.  

That being the most salient evidence in this case, the Board finds little doubt that the Veteran does currently suffer from both bilateral hearing loss and tinnitus.  The Board also finds the Veteran's statements regarding his in-service noise exposure to be credible, given his competency to report the events of his own life, his documented service information, and the lay evidence the Veteran has submitted as to his service.  

However, the Board finds insufficient evidence to establish a nexus between the Veteran's current disabilities and his in-service noise exposure.  The Veteran has alleged that both his hearing loss and tinnitus began while he was still in service.  However, the medical evidence in this case indicates that the Veteran was not discharged with either disability, and no evidence of either disability exists until well into the Veteran's service in the reserves, which could be consistent with additional noise exposure during his reserve service.  This appear possible, at least, given the Veteran's May 2014 statement that while in reserve service, he served as an infantry drill instructor , which exposed him to weapon use and live fire ranges for many years.  In fact, the Veteran himself stated that his disabilities "got worse" during this service.  As such, the evidence of record indicates that it is less likely than not that the Veteran's hearing loss or tinnitus began in service.  

There is also insufficient evidence to establish that any hearing loss or tinnitus which began after service is related to his service.  In reaching this conclusion, the Board notes the statements of the VA medical examiners, each of whom stated that the Veteran's normal hearing examination on separation from active service, along with his prolonged reserve service indicate that it is less likely than not the Veteran's current hearing loss and tinnitus are caused by, or etiologically related to his service.  


We can grant tinnitus based upon continuity of symptomatology-vet competent to report these symptoms.  THE VAX of 2014 is bad.  They don't consider his background and as analysis give just the statement that they agree with the 06 VAX that we don't thinks is good either.  Remand for an add opinion.  


In summation, while there is little question that the Veteran currently has hearing loss and tinnitus, and while there is little doubt that the Veteran was exposed to noise in service, the record does not adequately establish a nexus between those two factors in order to support service connection of either disability.  The Veteran's separation examination, when considered alongside his reserve service, his own statements, the objective post-service testings, and the medical opinion contained in the record all indicate that no such nexus exists, and so the Veteran's claims for service connection must be denied.  


ORDER

1. Service connection of bilateral hearing loss is denied.

2. Service connection of tinnitus is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


